NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RONALD D. ALLEN, Jr.; et al.,                    No. 13-55552

              Plaintiffs - Appellants,           D.C. No. 3:12-cv-01668-WQH-
                                                 KSC
  v.

ROBERT H. SMITH; et al.,                         MEMORANDUM*

              Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                       Argued and Submitted March 6, 2015
                              Pasadena, California

Before: REINHARDT, N.R. SMITH, and HURWITZ, Circuit Judges.

       Ronald D. Allen and twenty-six other former members of the Pala Band of

Mission Indians (“Appellants”) appeal the district court’s order dismissing this

case for want for subject matter jurisdiction. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. “Ordinarily, federal courts lack jurisdiction to consider an appeal from

the decision of an Indian Tribe to disenroll one of its members.” Jeffredo v.

Macarro, 599 F.3d 913, 917 (9th Cir. 2010). “A tribe’s right to define its own

membership for tribal purposes has long been recognized as central to its existence

as an independent political community.” Santa Clara Pueblo v. Martinez, 436

U.S. 49, 72 n.32 (1978). Understanding this precedent, Appellants did not

challenge the Pala Band of Mission Indians’ (the “Tribe’s”) disenrollment decision

directly, but instead filed suit against present and former members of the Tribe’s

Executive Committee (“Appellees”) in their individual capacities, asserting

violations of various federal statutes and common law principles. Appellants’

prayer for relief included (1) “a declaratory judgment that the [Appellees’]

improper disenrollment of [Appellants] constitutes violations of their civil rights”;

(2) “a permanent injunction to invalidate [Appellees’] wrongful disenrollment

actions”; (3) “an order declaring the wrongful disenrollment of [Appellants] by

[Appellees] to be null and void;” (4) “an order requiring [Appellees] to pay back

the money and lost benefits that were withheld and/or taken away from

[Appellants] while they were wrongfully disenrolled”; (5) “an order for

compensatory damages against the [Appellees] for violations of [Appellants’]

rights in the amount appropriate to the proof adduced at trial”; and (6) “an order for


                                          2
punitive damages against [Appellees] for causing, approving and/or ratifying the

disenrollment of the [Appellants], and for consequential loss of money, property,

and heritage.”

      “When [a] suit is brought only against state officials, a question arises as to

whether that suit is a suit against the State itself.” Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 101 (1984). “The general rule is that relief sought

nominally against an officer is in fact against the sovereign if the decree would

operate against the latter.” Hawaii v. Gordon, 373 U.S. 57, 58 (1963) (per curiam).

“In any suit against tribal officers, we must be sensitive to whether the judgment

sought would expend itself on the public treasury or domain, or interfere with the

public administration, or if the effect of the judgment would be to restrain the

sovereign from acting, or to compel it to act.” Maxwell v. Cnty. of San Diego, 708

F.3d 1075, 1088 (9th Cir. 2013) (internal quotation marks and alteration omitted).

This relief sought by the Appellants clearly operates against the Tribe. The

requested relief would prevent the Tribe from disenrolling the Appellants and

compel it to reinstate their membership and tribal benefits. Even the request for

compensatory and punitive damages (to be paid by the Appellees, not the Tribe)

would interfere with the Tribe’s public administration, because the monetary

damages are predicated on this court’s determination that the disenrollment of the


                                          3
Appellants was improper. Thus, we conclude that Appellants’ suit should be

construed as a suit against the Tribe itself.

      Appellants concede that the Tribe is protected from suit by its sovereign

immunity. The Tribe’s sovereign immunity also protects the named Appellees,

because they were acting in their official capacity when they disenrolled the

Appellants. See Imperial Granite Co., v. Pala Band of Mission Indians, 940 F.2d

1269, 1271 (9th Cir. 1991) (“The votes individually have no legal effect; it is the

official action of the Band, following the votes, that caused [the] alleged injury.”),

see also Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 691 n.11

(1949).

      Appellants also assert that the doctrine of Ex Parte Young, 209 U.S. 123

(1908), allows them to seek injunctive relief against the Appellees. However, Ex

Parte Young applies only to violations of federal law. See Salt River Project Agric.

Improvement & Power Dist. v. Lee, 672 F.3d 1176, 1181 (9th Cir. 2012). On

appeal, Appellants argue a violation of federal law only on the basis that Appellees

were collaterally estopped from making a membership decision that runs contrary

to the Department of Interior’s 1989 administrative decision. Even assuming that

the preclusive effect of an agency decision qualifies as federal law under Ex Parte

Young, Appellants’ briefing does not demonstrate why the 1989 decision has


                                            4
preclusive effect against the Appellees. See Syverson v. Int’l Bus. Machines Corp,

472 F.3d 1072, 1078 (9th Cir. 2006).

      2. Appellants argue that they should have been granted leave to amend their

complaint. “A district court does not err in denying leave to amend where the

amendment would be futile.” Saul v. United States, 928 F.2d 829, 843 (9th Cir.

1991). Even if the court allowed Appellants to drop the request for injunctive

relief from their Complaint, the pleading would still require a federal court to

evaluate whether the Tribe’s disenrollment was proper. Thus, “it is clear, upon de

novo review, that the complaint could not be saved by any amendment.” Thinket

Ink Info. Res., Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004).

      AFFIRMED.




                                          5